Citation Nr: 1038428	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  99-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection of posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection of hepatitis C.  

3.  Entitlement to service connection of diabetes mellitus type 
II (diabetes).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1975.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  A hearing before the 
undersigned Acting Veterans Law Judge was held at the RO in 
August 2007.  The hearing transcript has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD as a result of a 
verified in-service stressor.  

2.  Hepatitis C was not incurred in service and is not otherwise 
causally related to service.

3.  The Veteran was not within the land boundaries of Vietnam 
during service.

4.  Diabetes was not incurred in service or within a year of 
separation from service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of PTSD have been met. 
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002) 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2010).

2.  The criteria for service connection of hepatitis C have not 
been met.  
38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for diabetes are not met.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim of service connection of PTSD, the 
decision below grants service connection of PTSD.  As such, there 
is no further need to discuss compliance with the duties to 
notify and assist for this issue.  

With regard to the claims of service connection of hepatitis C 
and diabetes, in November 2001, the agency of original 
jurisdiction (AOJ) sent a letter to the Veteran providing the 
notice then required.  Although the letter did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, this notice was provided via 
a March 2007 letter, after which the claims were readjudicated in 
an October 2009 Supplemental Statement of the Case.  Mayfield, 
444 F.3d at 1333.

VA has obtained service treatment and personnel records, 
attempted to verify whether the appellant was in Vietnam, 
assisted the appellant in obtaining evidence, afforded the 
appellant physical examination and obtained medical opinions as 
to the etiology and severity of the hepatitis C, and afforded the 
appellant the opportunity to give testimony before the Board.  
The Board notes that a VA examination was not conducted on the 
claim of service connection for diabetes.  Such development is to 
be considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
Veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
In this case there is sufficient competent medical to decide the 
claim.  The Board further notes that there is no evidence that 
the Veteran experienced an event, injury or disease in service 
related to diabetes mellitus, there is no evidence that he 
experienced diabetes mellitus until many years after discharge 
from service, and there is no evidence that the Veteran's 
diabetes mellitus may be associated with service or a service-
connected disability.  Thus, a VA examination with nexus opinion 
is not necessary.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  

PTSD

The Veteran contends that he has PTSD as a result of his service 
in Thailand during the Vietnam era.  He has reported several 
stressors as the cause of his PTSD, to include being on base at 
the Udorn Air Force Base when a plane crashed, resulting in death 
and property destruction.  See, e.g., August 2007 hearing 
transcript.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)]; a link, established by 
medical evidence, between the veteran's current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  Where the claimed stressor 
is not related to combat, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other credible evidence which corroborates the 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after- the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

A review of the Veteran's post-service medical records clearly 
indicates that he has been diagnosed with PTSD as a result of the 
reported plane crash.  See April 2008 Sherwood medical statement; 
June 2009 VA examination record; February 2010 J.L. statement.  
Thus, the remaining issue is whether the reported stressor has 
been corroborated.

The evidence includes service personnel records which document 
that the Veteran served at Udorn Air Force Base in Thailand from 
September 1969 to at least August 1960.  The evidence also 
includes a "48 HR. Mishap Report," which documents that a plane 
crashed into a housing area of Udorn Royal Thai Air Force Base, 
resulting in the survival of the pilots but the deaths of nine 
people and the destruction of nine buildings and one trailer, and 
a statement from G.H., who context suggests was a military 
colleague, corroborating the crash.  

The Board notes that some of the details the Veteran has provided 
about the crash conflict with the facts reported in the 48 HR 
conflict report and some of his own histories.  See, e.g., 
January 2007 VA treatment record (Veteran reported that 75 people 
died as a result of the crash, including the two pilots).  The 
Board finds that the Veteran's account of the nature of the 
incident (i.e. a plane crash resulted in death and property 
destruction) is sufficiently similar, however, and giving the 
Veteran the benefit of the doubt, the Board finds that the 
stressor has been sufficiently corroborated and that service 
connection for PTSD is warranted.  

Hepatitis C

Service medical records do not contain any complaint, finding, or 
treatment for hepatitis C, and the January 1975 separation 
examination reports normal clinical findings and no histories 
suggestive of hepatitis C.  Per the Veteran, he was first 
diagnosed with hepatitis C in approximately 2000.  See November 
2005 Grossman statement; August 2007 hearing transcript; June 
2009 VA examination record.   

Risk factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal drug 
use, high-risk sexual activity, accidental exposure while a 
health care worker, and various kinds of percutaneous exposure 
such as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VBA letter 211B 
(98-110) November 30, 1998.  

The evidence of record documents that the Veteran was exposed to 
the risk factor of high risk sexual activity during and after 
service and intranasal drug use after service.  See, e.g., 
January 1975 separation examination (treatment for sexually 
transmitted diseases during service); December 1987 HIP treatment 
record (history of drug use); November 1996 Vet Center record 
(history of promiscuous sexual activity); April 1997 VA 
examination record (history of drug use); and August 2007 hearing 
transcript (history of promiscuity).  The Veteran has denied 
intravenous drug use, blood transfusion, or hemodialysis, and 
there is no evidence of accidental exposure while working as a 
health care worker or from tattoos, body piercings, acupuncture, 
or shared toothbrushes or razor blades.  

The Veteran contends that his hepatitis C is due to in-service 
exposure to Agent Orange.  Initially, the Board notes that the 
record does not establish that the Veteran was exposed to Agent 
Orange in service.  Even assuming the Veteran were exposed to 
Agent Orange during service, however, the record contains no 
competent evidence, such as medical studies or medical opinions, 
that Agent Orange can cause hepatitis C.  Moreover, the Secretary 
of VA has determined that there is no positive association 
between exposure to herbicides and any condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  Hepatitis C is not one of the enumerated 
diseases for which service connection is presumed; thus, the 
Board finds that any in-service herbicide exposure did not cause 
the hepatitis C.  

Furthermore, the preponderance of the evidence does not suggest 
that hepatitis C is otherwise related to service, either by 
developing during service or being causally related to an 
incident in service.  In this case, based on the existence of 
multiple risk factors during and after service and the absence of 
abnormal findings in service, it would be speculative to relate 
the Veteran's hepatitis C to an incident in service rather than a 
risk factor encountered outside of service.  Service connection 
may not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  See also Slater v. 
Principi, 4 Vet. App. 43 (1993).  See also July 2009 VA 
examination record (examiner determined that it was less likely 
than not that hepatitis was related to service based on absence 
of evidence of risk factors during service).  The Board 
acknowledges that a private physician has opined that it "is 
likely that the Veteran was exposed during his tour of duty in 
Vietnam" and that it is "quite likely that [the Veteran] 
contracted hepatitis C while serving in the military" based on 
the Veteran's high-risk sexual activity (to include sexual 
encounters in which he reportedly was exposed to blood and in 
which there were breaks in the skin of his penis) and treatment 
for venereal diseases during service.  See August 2005 and 
January 2010 Grossman statements.  These opinions lack probative 
value, however, as the physician does not adequately explain how 
he determined that hepatitis C was more likely to result from the 
in-service high-risk sexual activity than the post-service high 
risk sexual activity.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295 (2008)(opinion's probative value determined by whether 
it is supported by a detailed rationale/explanation).  Thus, the 
Board finds that service connection is not warranted, and the 
claim is denied.  

Diabetes 

The Veteran has been diagnosed with diabetes.  VA regulations 
provide presumptive service connection for diabetes for veterans 
shown to be exposed to an herbicide agent during active military 
service.  38 C.F.R. § 3.309(e).  The regulations also provide a 
presumption that veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975, shall be presumed to have been exposed to an herbicide 
agent, to include Agent Orange, unless there is affirmative 
evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. 
Peake, 544 F.3d 1306 (Fed. Cir. 2008) (upholding VA's 
interpretation that service in Vietnam requires that a claimant 
have set "foot-on-land" in Vietnam).

The Veteran has reported that he was exposed to herbicides during 
a one-month tour of duty in Vietnam.  Service personnel and 
medical records indicate that the Veteran served in Thailand from 
September 1969 to approximately August 1970.  The service records 
do not indicate that the Veteran ever set foot in Vietnam.  The 
evidence contains no notations from medical clinics in Vietnam 
and no histories or administrative remarks suggestive of a 
temporary deployment to Vietnam.  The Board notes that the 
Veteran's DD-214 documents that he was awarded the Vietnam 
Service Medal (VSM), the Republic of Vietnam Campaign Medal 
(RVCM), the Air Force Commendation Medal (AFCM), and the National 
Defense Service Medal (NDSM).  These medals were not only 
provided to persons stationed inside Vietnam, however; they were 
also available to persons who served outside the geographical 
limits of the Republic of Vietnam but contributed direct combat 
support to the Republic of Vietnam and Armed Forces for 6 months.  
See Manual of Military Decorations and Awards, C7.5.1.6.2 
(Department of Defense Manual 1348.33- M, September 1996).  In 
this case, the Veteran's receipt of these medals coincides with 
his tour of duty in Thailand.  The Board is not disputing the 
Veteran's contribution to the war effort as a valued member of 
the U.S. Air Force stationed in Thailand, which these awards 
clearly indicate, but the award of these medals does not provide 
verification that the Veteran was present on the ground within 
the boundaries of the Republic of Vietnam.  To this end, the only 
evidence of record indicating that the Veteran served in the 
Republic of Vietnam are the Veteran's own statements, and the 
record does not contain any corroboration of this claim.  The 
Board acknowledges that the Veteran is competent to report his 
duty locations.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. 465, 471 (1994).  The Board does not find the Veteran's 
current history is credible, however, particularly in light of 
the lack of corroborating evidence in the service records.  Thus, 
in-service herbicide exposure is not presumed.  

Service connection may still be established with proof of actual 
direct causation, however.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In this case, the Board finds that service 
connection is not warranted since the evidence does not indicate 
that diabetes onset in service or is causally related to service.  
The Veteran's service medical records do not report any diagnoses 
of diabetes or any symptoms indicative of diabetes, such as sugar 
in the urine, and post-service records indicate that the diabetes 
was diagnosed, at a minimum, approximately 22 years after 
separation.  See January 1975 separation examination (urinalysis 
negative for sugar); June 2001 Grossman statement.  See also 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time 
elapsed prior to initial complaint can be considered as evidence 
against the claim.).  Additionally, the evidence of record also 
does not contain any competent evidence linking the Veteran's 
diabetes to service.  

Thus, based on the evidence of no in-service herbicide exposure 
and the absence of evidence an in-service occurrence, the length 
of time between separation and the initial reported diagnosis, 
and the absence of a nexus opinion, service connection for 
diabetes must be denied.  


ORDER

Service connection for PTSD is granted.  

Service connection for hepatitis C is denied.  

Service connection for diabetes is denied.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


